[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2249

                JAMES MARCELLO; OLIVIA MARCELLO,

                     Plaintiffs, Appellants,

                               v.

                         STATE OF MAINE,
              DEPARTMENT OF HUMAN SERVICES, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




     James C. Marcello and Olivia A. Marcello on brief pro se.
     G. Steven Rowe, Attorney General, and Andrew S. Hagler,
Assistant Attorney General, on brief for appellees.



                         March 18, 2002
          Per Curiam. We have reviewed the parties’ briefs and

the record on appeal.   Whether reviewed de novo or for abuse of

discretion,   there   was   neither    error   of   law   nor   abuse   of

discretion in the district court’s August 22, 2001 judgment

dismissing the complaint.        We affirm essentially for the

reasons stated in the magistrate judge’s Recommended Decision

of August 17, 2001.

          Affirmed.




                                 -2-